Citation Nr: 1518220	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to the receipt of Chapter 35 Dependents' Educational Assistance (DEA) benefits prior to May 7, 2011.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  The Appellant is the Veteran's child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in St. Louis, Missouri, which granted DEA from May 7, 2011.


FINDINGS OF FACT

1.  An informal claim for DEA benefits on behalf of the Appellant was received by VA on May 7, 2012.  
 
2.  The commencing date of the award of Chapter 35 benefits, in this case, is May 7, 2011, one year prior to the date of the claim.


CONCLUSION OF LAW

The criteria for an effective date for the establishment of DEA benefits prior to May 7, 2011 have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 5107, 5113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.57, 3.102, 3.807, 21.1029, 21.1030, 21.3020, 21.3040, 21.3044 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030 (2014).  The relevant facts in this case are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Law and Analysis

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. § 3.807 (2014).  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii), who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. 
§ 3.57(a)(1) (2014).

Basic eligibility for DEA benefits is not at issue in this case, as the Appellant has been found eligible for these benefits.  Instead, the Appellant contends that an effective date, prior to May 7, 2011, is warranted for the award of Chapter 35 educational assistance benefits.

The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday. The basic ending date (delimiting date) is the eligible person's 26th birthday. 
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c) (2014).

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b) (2014) .
 
The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a) (West 2002).

Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d) (2014).      

Basic eligibility for DEA benefits was established at the time the Veteran was awarded of a total disability rating based upon individual unemployability (TDIU), effective from July 31, 2005, made pursuant to a December 2005 rating decision.  The Appellant was born in August 1986; therefore, the basic beginning date of his period of eligibility for DEA benefits would have been in August 2004, when he became 18.  The Appellant's submitted formal claim for DEA benefits on May 7, 2012.  There were not correspondences of record from the Appellant received prior to May 7, 2012 that could be construed as an informal claim for benefits.  In his claim for DEA benefits, the Appellant identified periods of enrollment at undergraduate programs from August 2004 to December 2005 and from March 2007 to December 2009.  He was enrolled in a graduate program at the University of Chicago from September 2010 to May 2012.  The Appellant contends that DEA benefits are warranted from December 29, 2005, the date the Veteran was deemed totally and permanently disabled.   

The Appellant's claim, VA Form 22-5490 (Dependents' Application for Education Benefits), is of record as having been received by VA on May 7, 2012.  The Appellant has not disputed the date of the claim.  The commencing date of an award of Chapter 35 benefits based on the date of beginning date of eligibility; one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).  Accordingly, the Board finds that the commencing date of the award of Chapter 35 benefits, in this case, is one-year prior to the date of claim.  See 38 C.F.R. §§ 21.1029; 21.4131(d).  The Board finds that May 7, 2011 is the earliest possible date for the award of such benefits based upon the receipt of the May 7, 2012 claim.  

The Appellant contends, in a February 2013 notice of disagreement, that exceptional circumstances warrant the relevant filing period to be equitably tolled.  Citing nonpresidential Board decisions, the Appellant contends in his February 2013 statement that equitable tolling can be applied when a veteran provides credible testimony that exceptional circumstances, beyond his or her control, interfered with their ability to communicate with VA and exercise due diligence in initiating a claim for benefits.  He essentially contends that equitable tolling can similarly be applied in this instance.  The Appellant stated that his parents divorced in 1999, that his mother (the Veteran) was not awarded any custodial privileges, and a restraining order prevented any contact between the Appellant and the Veteran.  He reported that in 2006, he initiated contact with the Veteran through an online people search; however, communications were difficult due to the Veteran's mental illness.  The Appellant indicated that through sporadic communication, the Veteran mentioned VA education benefits.  The Appellant stated, "[n]ot long after the conversation regarding VA education benefits, Appellant decided to research VA related education benefits.  Appellant discovered Chapter 35 benefits and submitted an application on May 7, 2012."  The Appellant contends that if it were not for the exceptional circumstances regarding his mother's mental illness, he would have been aware of the availability of education benefits and would have filed his application prior to May 7, 2012.  

The Board has considered the Veteran's contention, but, his arguments are essentially equitable in nature, whereas the Board must apply the law as it stands.  As discussed above, the law clearly establishes the effective date for the commencing date of an award of Chapter 35 DEA benefits.  See 38 U.S.C.A. 
§ 351238; C.F.R. § 21.4131(d).  The Appellant has indicated that he was not aware of the existence of Chapter 35 education benefits until just prior to the filing of his May 2012 claim.  However, there is no requirement that a dependent be notified of his potential entitlement until he files a claim.  See 38 C.F.R. § 21.3041(i) (setting forth notice that must be provided after a claim was filed).  Indeed, VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  
38 C.F.R. § 21.1033(a) (2014). 


The Veteran's contentions concerning his claim and the argument regarding equitable tolling have been considered.  However, the Board has no authority to grant the benefits sought on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." ),  Davenport v. Principi, 16 Vet. App. 522 (2002).  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An effective date for the establishment of DEA benefits, prior to May 7, 2011, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


